DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed November 19, 2021 (hereafter the “11/19 Reply”) has been entered, and Claims 16 and 20 have been canceled.  
Claims 17-19 and 21-30 remain pending, with Claims 17-19 and 24-30 withdrawn from consideration per the Restriction Requirement of record. 

Claim Objections –Withdrawn and New
In light of amendments to Claim 21, the previous objection thereto because of informalities have been withdrawn.  

The following objections have not been previously presented.
Claims 21 and 23 are objected to because of the following informalities:  
lines 7-8 in each of Claims 21 and 23 recites “wherein the second part is located between the first and third part”, which is ungrammatical and should recite either --wherein the second part is located between the first part and the third part-- or --wherein the second part is located between the first and third parts-- to avoid confusion; and 
each of Claims 21 and 23 includes a last clause that recites “wherein the information about the second part is an information about its DNA sequence” (emphasis added), which is grammatically incorrect because the term “information” is an uncountable noun that is not used with “a” nor “an” as an indefinite article (neither is the term used in the plural form). 
Appropriate explanation or correction is required.

Claim Interpretation
In each of Claims 21 and 23, the recitation of 
“wherein the DNA molecule of a DNA-substance conjugate differs from that of another by comprising a different DNA barcode sequence, wherein each DNA barcode sequence comprises [ ] a second part [ ] wherein the second part differs among all the DNA molecules by at least two nucleotides” (emphasis added; see lines 4-9 of each claim) 
has been interpreted as reciting 
--wherein the DNA molecule of a DNA-substance conjugate differs from that of another (substance among the DNA-substance conjugates) by comprising a different DNA barcode sequence, wherein each DNA barcode sequence comprises [ ] a second part [ ] wherein the second part differs among all the DNA molecules (of DNA-substance conjugates) by at least two nucleotides--   
to reiterate earlier terms in the claims and provide clarity for the phrase “that of another” (as being equivalent to ‘the DNA molecule of another substance’) and consistency between “the DNA molecule” at the start of the quoted phrase and “all the DNA molecules” near the end of the quoted phrase.  
While this interpretation is consistent with the DNA molecules (via the “second part” of each barcode in each DNA molecule) being different among different substances (as present in different DNA-substance conjugates), it does not include embodiments wherein the DNA molecules (through the “second part” of each barcode in each DNA molecule) differ among individual copies of the same substance (as present in a DNA-substance conjugate).  Stated differently, the interpretation is consistent with the “second part” being a molecular identifier of the “substance” in each DNA-substance conjugate such that copies of a ‘substance X’ would have the same molecular identifier (i.e. “second part”) while a different ‘substance Y’ would have a different molecular identifier.  And so the “second part” is not a molecular identifier of each copy of each ‘substance X’, ‘substance Y’, ‘substance Z’, etc in the claimed DNA-encoded library.

In Claim 21 (lines 27-29), the recitation of 
“a combination of a first part and fourth part in a coding region uniquely codes for a group of DNA-substance conjugates which is smaller than the group of all DNA-substance conjugates which is encoded by the first part alone” (emphasis added) 
has been interpreted as referring to individual “smaller” subgroups of conjugates (where each subgroup is ‘uniquely coded for by a combination of a first part and a fourth part’) relative to the larger group of all members with “the first part alone”.  This is the necessary understanding because it is “a combination [that] uniquely codes for a group [ ] which is smaller than the group of all”.  Stated differently, the quoted phrase is interpreted as the following:
--a combination of a first part and fourth part in a coding region uniquely codes for a subgroup of DNA-substance conjugates which is smaller than the group of all DNA-substance conjugates which is encoded by the first part alone--. 
Similarly, and in Claim 22 (lines 8-11), the recitation of 
“a combination of a first part and a fourth part in the second coding region and in the third coding region uniquely codes for a group of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates which is encoded by the first part alone” (emphasis added) 
is interpreted as the following:
--a combination of a first part and a fourth part in the second coding region and in the third coding region uniquely codes for a subgroup of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates which is encoded by the first part alone--. 
Similar to the above, and in Claim 23 (lines 24-26), the recitation of 
“a combination of a fifth part and a third part uniquely codes for a group of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates which is encoded by the third part alone” (emphasis added) 
is interpreted as the following:
--a combination of a fifth part and a third part uniquely codes for a subgroup of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates which is encoded by the third part alone--. 

Claim 22, lines 2-6, recites
“each barcode sequence comprises at least a third coding region DNA sequence, which is on the same strand as the second coding region, comprising at least a first part, a second part, a third part, and a fourth part, wherein [ ] and the second part differs among all the DNA molecules by at least two nucleotides” (italics added),
which has been interpreted as reciting 
--each barcode sequence comprises at least a third coding region DNA sequence, which is on the same strand as the second coding region, comprising at least a first part, a second part, a third part, and a fourth part, wherein [ ] and the second part differs among all the DNA molecules (in all DNA-substance conjugates) by at least two nucleotides--   
because the plain meaning of “all the DNA molecules” is in reference to literally ‘all DNA molecules’ among all DNA-substance conjugates regardless of the substance in each.  Stated differently, the interpretation is that the “second part” (of the “third coding region”) is a molecular identifier of each copy of ‘DNA-substance conjugate’ (regardless of the identity of the conjugated substance) in the claimed DNA-encoded library.
Stated differently, the wording of “and the second part [of the second or third coding region] differs among all the DNA molecules” is not interpreted as encompassing libraries where these additional “second part[s]” are molecular identifiers of the “substance” in each DNA-substance conjugate such that copies of a ‘substance R’ would have the same molecular identifier (i.e. “second part” of a second or a third coding region) while a different ‘substance S’ would have a different molecular identifier.    

In Claim 23 (lines 21-23), the recitation of 
“a combination of a first part and fourth part uniquely codes for a certain group of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates which is encoded by the first part alone” (emphasis added) 
has been interpreted as defining a single “smaller” subgroup of conjugates relative to the larger group of all members with “the first part alone”.  This is the necessary understanding because “certain” would be understood by the skilled artisan as meaning ‘specific’ (without being explicitly named or specified) in light of the context of the claim and the absence of a definition in the application as filed.  
Stated differently (and unlike Claim 21), the quoted limitation is not interpreted as including multiple possible combinations of “a first part and fourth part” with each combination uniquely (by virtue of each combination of first and fourth parts being ‘unique’) coding for one “group of DNA-substance conjugates which is smaller than the group of all DNA-substance conjugates which is encoded by the first part alone”.  If not excluded, this interpretation would be disregarding the presence of the term “a certain group” in the phrase.  
The above is the necessary understanding in light of the plain language of the claim in light of the specification, where “a combination of a first part and fourth part uniquely codes for a certain group” would be understood by the skilled artisan as equivalent to --a combination of any first part and any fourth part uniquely codes for a certain group-- (where “uniquely” refers to the ‘unique’ combination of first and fourth parts as opposed to another combination) as well as the consideration that if, for example, the intended claim scope includes the excluded interpretation above, the phrase should recite --a combination of a first part and fourth part uniquely codes for a 

Claim Rejections - 35 USC § 112 –Withdrawn and New
In light of its cancellation, the previous rejection of Claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  
In light of amendment to Claims 21 and 23 to recite “wherein the information about the second part is an information about its DNA sequence”, the previous rejection of Claims 21-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
This rejection has not been previously presented.  The inclusion of Claim 22 is due to its dependency from Claim 21.
Lines 10-13 in each of Claims 21 and 23 includes the following phrases (with added emphasis)”
“wherein the first part and the third part encode information regarding the second part of the first coding region, 
wherein the first part and the third part uniquely code for a group of DNA-substance conjugates which is smaller than the group of all DNA-substance conjugates in the DNA-encoded library”,  

where the emphasized wording in the second wherein clause is interpreted properly as referring to “the first part and the third part” in the first wherein clause.  This creates ambiguity in whether the second wherein clause is (A) referring to the “information regarding the second part” (in the first wherein clause) as coding for “a group [ ] which is smaller than the group of all” or (B) referring to an additional (and  different from “information regarding the second part”) characteristic of “a group [ ] which is smaller than the group of all”.  
This ambiguity leaves the metes and bounds of each of Claims 21 and 23 unclear, which renders Claims 21-23 indefinite.  

In addition to the above, Claim 23 recites “wherein a combination of a first part and a fourth part uniquely codes for a certain group of DNA substance conjugates which is smaller than the group of all DNA-substance conjugates” (underlining added).   
While the instant application as filed does not define the term “certain”, a review of the instant specification finds the following relevant descriptions (underlining added):
“wherein a certain combination of a first part and fourth part in a certain coding region uniquely codes for a certain group of DNA-substance conjugates which is smaller than the group of all DNA-substance conjugates” (see pg 8, lines 1-3, and lines 27-29; and pg 10, lines 21-23);
“wherein a certain combination of a first part and fourth part uniquely codes for a certain group of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates” (see pg 9, lines 11-13; and pg 11, lines 14-16); and 
“wherein a certain combination of a first part and fourth part in the second coding region and in the third coding region uniquely codes for a certain group of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates” (see pg 11, lines 2-5).  

As evident from the contexts provided by the above, the term “certain” would be understood by the skilled artisan as meaning ‘specific’ without being explicitly named or specified. 
Thus, it is ambiguous as to what specific characteristics or aspects of a “group of DNA-substance conjugates” are encompassed by “a certain group of DNA-substance conjugates” as recited in Claim 23.  
This ambiguity leaves the metes and bounds of Claim 23 unclear, which renders the claim indefinite.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
The last clause in each of Claims 21 and 23 recites “wherein the information about the second part is an information about its DNA sequence”, which is interpreted as reciting 
--wherein the information about the second part [of a coding region’s DNA sequence] is an information about its DNA sequence-- based on lines 4-9 of each Claim.  
A review of the instant specification finds the following relevant instances of the term “information” (underlining added):
“the first part and the third part encode information regarding the second part of the first coding region” (see pg 1, lines 19-20; pg 6, lines 10-11; and pg 10, lines 3-4);
“both the combination of the first part and the fourth part and the combination of the first part and the third part of the first coding region encode information about the second part of the first coding region” (see pg 7, lines 21-24; and pg 10, lines 10-13);
“both the combination of the first part and the fourth part and the combination of the first part and the third part of the second coding region encode information about the second part of the second coding region” (see pg 7, lines 28-31; pg 8, lines 16-19; and pg 10, lines 17-20); 
“both the combination of the first part and the fourth part and the combination of the first part and third part and the of the third coding region encode information about the second part of the third coding region” (see pg 8, lines 23-26); 
“the combination of the first part and the fourth part and the combination of the fifth part and the third part of the coding region encode information about the second part of the coding region, preferably of all coding regions” (see pg 9, lines 9-11; and pg 11, lines 11-14); and
“both the combination of the first part and the fourth part and the combination of the first part and the third part and the of the third coding region encode information about the second part of the third coding region” (see pg 10, line 30, to pg 11, line 2).

As evident from the above, none of the above instances describes “information” regarding or about a “second part” as being limited to “DNA sequence”.  Instead, the language in all instances is non-specific and provides no guidance regarding what “information” is included or excluded.  Thus the descriptions are consistent with the inclusion of additional possibilities unrelated to “DNA sequences” per se, such as (but not limited to) “information” regarding the process used to select a “second part” (irrespective of its DNA sequence, and as part of a coding region’s DNA sequence) for use in the claimed methods.  
Thus, the instant application as filed provides no literal or descriptive support for a method “wherein the information about the second part is an information about its DNA sequence” as encompassed by Claims 21-23.  
Accordingly, Claims 21-23 are directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  

In addition to the above, each of Claims 21 and 23 recites “wherein the first part and the third part uniquely code for a group of DNA substance conjugates which is smaller than the group of all DNA-substance conjugates” (see lines 11-12 in each of Claims 21 and 23).  
A review of the instant specification finds the following relevant descriptions (underlining added):
“wherein a certain first part and/or a certain third part uniquely codes for a certain group of DNA-substance conjugates which is smaller than the group of all DNA-substance conjugates” (see pg 1, lines 20-22; pg 6, lines 11-13; and pg 10, lines 4-6). 

As clear from the above, there is no literal support for the quoted clause in each of Claims 21 and 23.  Instead, the descriptions include the use of the term “certain”, which would be understood by the skilled artisan as meaning ‘specific’ (without being explicitly named or specified) in light of the context of the descriptions and the absence of a definition in the application as filed.  And so the quoted clause in each of Claims 21 and 23 is broader than the descriptions quoted above.  
Thus, the instant application as filed provides no literal or descriptive support for the wherein clause in lines 11-12 of Claims 21 and 23 as quoted above.  
Accordingly, Claims 21-23 are directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  

In addition to the above, lines 27-29 of Claim 21 recites 
“wherein a combination of a first part and fourth part in a coding region uniquely codes for a group of DNA substance conjugates which is smaller than the group of all DNA-substance conjugates” 
while lines 21-23 of Claim 23 recites 
“wherein a combination of a first part and a fourth part uniquely codes for a certain group of DNA substance conjugates which is smaller than the group of all DNA-substance conjugates” (underlining added), 
and lines 8-10 of Claim 22 recites 
“wherein a combination of a first part and a fourth part in the second coding region and in the third coding region uniquely codes for a group of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates”.  
A review of the instant specification finds the following relevant descriptions (underlining added):
“wherein a certain combination of a first part and fourth part in a certain coding region uniquely codes for a certain group of DNA-substance conjugates which is smaller than the group of all DNA-substance conjugates” (see pg 8, lines 1-3, and lines 27-29; and pg 10, lines 21-23);
“wherein a certain combination of a first part and fourth part uniquely codes for a certain group of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates” (see pg 9, lines 11-13; and pg 11, lines 14-16); and 
“wherein a certain combination of a first part and fourth part in the second coding region and in the third coding region uniquely codes for a certain group of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates” (see pg 11, lines 2-5).  

As evident from the above, there is no literal support for the quoted clause in each of Claims 21-23 lacks at least one instance of the term “certain’ relative to the instant disclosure.  The term “certain” would be understood by the skilled artisan as meaning ‘specific’ (without being explicitly named or specified) in light of the context of the descriptions and the absence of a definition in the application as filed.  And so the quoted clause in each of Claims 21-23 is broader than the descriptions quoted above.  
Thus, the instant application as filed provides no literal or descriptive support for the wherein clauses in Claims 21-23 as quoted above.  
Accordingly, Claims 21-23 are directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  

In addition to the above, Claim 23 recites “wherein a combination of a fifth part and a third part uniquely codes for a group of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates” (see lines 24-26).  
A review of the instant specification finds the following relevant descriptions (underlining added):
“wherein a certain combination of a fifth part and third part uniquely codes for a certain group of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates” (see pg 9, lines 14-16; and pg 11, lines 16-18);

As clear from the above, there is no literal support for the quoted clause in Claim 23.  Instead, the descriptions include the use of the term “certain”, which would be understood by the skilled artisan as meaning ‘specific’ (without being explicitly named or specified) in light of the context of the descriptions and the absence of a definition in the application as filed.  And so the quoted clause in Claim 23 is broader than the descriptions quoted above.  
Thus, the instant application as filed provides no literal or descriptive support for the wherein clause in Claim 23 as quoted above.  
Accordingly, Claim 23 is directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims recite “DNA-substance conjugates” where the “substance” may be a polynucleotide such that the “conjugates” encompass chromosomes that are found in nature, which are natural products (natural phenomena).  Based upon an analysis with respect to each claim as a whole, the claims do not include additional elements that integrate the judicial exception into a practical application, as explained below.  
Each claimed invention is examined for compliance with 35 U.S.C. 101, including whether the claimed invention is within a 35 U.S.C. 101 judicial exception of non-patentable subject matter (e.g. an abstract idea, law of nature, natural phenomenon, natural product etc.). Phenomena of nature, natural products, mental processes, and abstract intellectual concepts, even if newly discovered, are not patentable, as they are the basic tools of scientific and technological work.  See MPEP 2106.  
Each of independent Claims 21 and 23 is drawn to a “DNA-encoded library” comprising “at least two different6 DNA-substance conjugates” where the term “substance” is not defined in the instant application as filed.  The instant specification does, however, include a description that is consistent with “substance” being a small organic molecule (see pg 2, lines 1-16), which includes a polynucleotide.  As such, each conjugate may be a polynucleotide, such as a chromosome within a cell.  And a cell with at least two chromosomes are a library of each claim.  Thus the independent claims are directed to a statutory class of invention.  
And while the independent claims present the “DNA molecule” portion of each “conjugate” as comprising “a different DNA barcode sequence” that comprises “a first [and second] coding region DNA sequence comprising at least a first part, a second part, and a third part” where each part (or a combination of parts) “encode information” regarding another part and “uniquely code for a group of DNA-substance conjugates” relative to a larger group of conjugates, each of the ‘coding regions’ and ‘parts’ is a DNA sequence that is found in a chromosome as explained in the anticipation rejection below.  
Thus none among the “barcode sequence”, “coding region”, and enumerated ‘parts’ possesses markedly different structural characteristics that distinguish the claimed polynucleotides from what is found in nature.  Briefly summarizing the rejection below based on Erds et al., mammalian and avian cells include two or more chromosomes that each include a “barcode sequence” with the first, second, third, fourth and fifth ‘parts’ as recited in the two claims, in the arrangement as recited in the claims, and with the ability to “encode information” as recited in the claims, and “uniquely code for a group” as recited in the claims.  Using naturally occurring DNA sequences as a “barcode sequence” in the claims does not distinguish them from naturally occurring DNA sequences.
The instant specification does not present a defining structural characteristic to a “barcode sequence” beyond it being a DNA sequence.  Instead, each claim presents “barcode sequence” in terms of its use to “encode information” and “uniquely code for a group”.  This is consistent with the descriptions of intended utility or intended use in the instant specification "information about the type of small organic molecule coded by the DNA sequence” (see e.g. pg 2, lines 13-14).  Accordingly, as the library of each claim does not have markedly different characteristics, they are considered a product of nature and a judicial exception.
An analysis of independent Claims 21 and 23 for additional elements that are beyond the judicial exception shows that there are no such additional elements.  Put simply, an embodiment of the claims that is a library of polynucleotides (i.e. “DNA-substance conjugates” that are conjugates of a DNA molecule to a “substance” that is a polynucleotide) have no structural elements beyond the polynucleotides.  
Dependent Claim 22 was similarly analyzed for elements beyond a judicial exception that, separately or in combination, might add significantly more thereto.  Instead, Claim 22 requires “at least a third coding region” which does not distinguish them from what is found in nature for the same reasons as the “first coding region” (in Claims 21 and 23) and “second coding region” (in Claim 21) as explained above.  
In summary, Claims 21-23 are directed to one or more judicial exceptions as explained above and fail to include element(s) significantly more than the judicial exceptions.  Accordingly, the claims are directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102 – Withdrawn and New
In light of its cancellation, the previous rejection of Claim 20 under 35 U.S.C. 102(a)(1) as being anticipated by Reddavide et al. (US 2017/0198336 A1 as previously cited) has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Erbs et al. (US 2010/0173378 A1, published July 8, 2010) in light of Clancy et al. (“Translation: DNA to mRNA to Protein.” (2008) Nature Education 1(1):101, 7 pgs, hereafter “Clancy1”; downloaded on May 23, 2022 from https://www.nature.com/scitable/topicpage/translation-dna-to-mrna-to-protein-393/) and Clancy et al. (“RNA Splicing: Introns, Exons and Spliceosome.” (2008) Nature Education 1(1):31, 3 pgs hereafter “Clancy1”; downloaded on May 23, 2022 from https://www.nature.com/scitable/topicpage/translation-dna-to-mrna-to-protein-393/).
Erbs et al. teach the structure of chromosomes as including telomere ends (see pg 1, ¶0002).  They further teach DNA sequences within a genome of a cell, including sequences with exons and introns that encode polypeptides under the control of regulatory sequences such as enhancers (see pg 3, ¶0031).  
Regarding independent Claims 21 and 23, two or more chromosomes of a mammalian or avian cell are “at least two different DNA-substance conjugates” as encompassed by each of the claims.  Stated differently, each chromosome is a “DNA-substance conjugate” as explained below. 
Regarding “the DNA molecule of a DNA-substance conjugate” of each chromosome, a gene comprising a regulatory region, a first exon, and a first intron corresponds to the 
“DNA barcode sequence comprises at least a first coding region DNA sequence comprising at least a first part, a second part, and a third part, wherein the second part is located between the first and third part and the second part differs among all the DNA molecules by at least two nucleotides” (see lines 5-9 of each of Claims 21 and 23) 

where “first coding region” is a part of a gene of each chromosome.  
This correspondence is depicted by the following Arrangement I:
		5’-----|1st part|----|4th part|----|2nd part|----|5th part|----|3rd part|-----3’
where “1st part” is a regulatory region sequence (that may differ between genes on a chromosome and within a genome); “4th part” is a 5’ untranslated region (hereafter “5’-UTR) that differ between genes on a chromosome and within a genome; “2nd part” is a first exon that starts with an ATG start codon sequence, hereafter “exon”; “5th part” is a first intron (hereafter “intron”) that starts with a GT dinucleotide followed by the intron sequence minus the AG dinucleotide acceptor splice site at its 3’ end; and “3rd part” is the AG acceptor splice site (hereafter “AG”).  See Clancy1 (Fig 3) regarding regulatory sequence and start of transcription; Clancy1 (Fig. 4) regarding the 5’-UTR and ATG sequence; and Clancy2 (pg 1, 1st and 4th full ¶) regarding introns and acceptor splice site.  
And with the above corresponding to a “first coding region”, the remainder of a chromosome attached to the 5’ end of, or the 3’ end of, Arrangement I is a “substance”.  It is noted that the instant application does not define “substance” to exclude polynucleotides attached to a “first coding region”.  
As evident from Arrangement I above, the 1st part regulatory region and the 3rd part AG “encode information regarding the second part of the first coding region” (see lines 10-11 of each of Claims 21 and 23) at least in the form of location information regarding a (2nd part) exon between the 1st and 3rd parts subject to the intron sequence (minus the AG).  
Additionally, the 1st part regulatory region and the 3rd part AG “uniquely code for a group of DNA-substance conjugates which is smaller than the group of all DNA-substance conjugates in the DNA-encoded library” (see lines 11-13 of each of Claims 21 and 23) because the combined sequences of a regulatory region and AG of a gene uniquely identify at least one chromosome from other chromosomes that do not have the same 1st part regulatory region.  
And regarding part i) in Claim 21, both the combination of the 1st part regulatory region and the 4th part 5’-UTR and the combination of the 1st part regulatory region and the 3rd part AG encode information about the 2nd part exon (at least in the form of location information) as following the 4th part 5’-UTR and as between the 1st and 3rd parts (subject to the intron sequence minus the AG).  
Regarding part ii) in Claim 21, each chromosome of a mammalian or avian cell comprises at least a second gene (e.g. 3’ to the gene described above) with its version of Arrangement I above (with all parts), wherein its 2nd part exon differs from the genes on different chromosomes “by at least two nucleotides” and wherein the combinations of 1st and 4th parts, and 1st and 3rd parts, encode information about the second gene’s 1st part exon at least in the same way as described in the previous paragraph.  
And regarding lines 27-29 of Claim 21, a combination of the 1st part regulatory region and 4th part 5’-UTR (as described above) uniquely codes for one or more chromosomes which are different from chromosomes with the 1st part regulatory region present on chromosomes without the same 4th part 5’-UTR.  As for the last clause of Claim 21, the above described information regarding the 2nd part exon is information about its DNA sequence.  
Regarding Claim 22 (lines 2-8), each chromosome of a mammalian or avian cell comprises at least a third gene (e.g. 3’ to the first and second genes described above) with its version of Arrangement I above (with all parts), wherein its 2nd part exon differs from the genes on different chromosomes “by at least two nucleotides” and wherein the combinations of 1st and 4th parts, and 1st and 3rd parts, encode information about the third gene’s 1st part exon at least in the same way as described above for the first and second genes.  
And regarding lines 8-11 in Claim 22, the combination of the 1st part regulatory region and the 4th part 5’-UTR in the second gene and in the third gene uniquely codes for one or more chromosomes which are different from chromosomes with the 1st part regulatory region present on chromosomes without the second and third genes.  
Regarding “at least one coding region DNA sequence compris[ing] a fifth part” in lines 14-27 of Claim 23 (which are not present in Claim 21), Arrangement I is reproduced as follows:
		5’-----|1st part|----|4th part|----|2nd part|----|5th part|----|3rd part|-----3’.  
Regarding lines 18-20 of Claim 23, the combination of the 1st part regulatory region and the 4th part 5’-UTR and the combination of the 5th part intron (minus the AG) and the 3rd part AG encode information about the 2nd part exon (at least in the form of its location information) as following the 4th part and before the 5th and 3rd parts.  
Regarding lines 21-23 of Claim 23, a combination of the 1st part regulatory region and 4th part 5’-UTR (as described above) uniquely codes for one or more chromosomes which are different from chromosomes with the 1st part regulatory region present on chromosomes without the same 4th part 5’-UTR.
Regarding lines 24-26 of Claim 23, a combination of the 5th part intron (minus the AG) and 3rd part AG (as described above) uniquely codes for one or more chromosomes which are different from chromosomes encoded by the 3rd part AG alone (without the rest of the 5th part intron sequence).  As for the last clause of Claim 23, the above described information regarding the 2nd part exon is information about its DNA sequence.  
In light of the foregoing, Erbs et al. anticipate the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635